FILED
                            NOT FOR PUBLICATION                               OCT 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30262

               Plaintiff - Appellee,             D.C. No. 3:09-cr-05868-RBL

  v.
                                                 MEMORANDUM *
IVAN RODRIGUEZ-MENDOZA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Ivan Rodriguez-Mendoza appeals from his jury conviction and

77-month sentence for illegal reentry after deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291. We affirm, but remand to

correct the judgment.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rodriguez-Mendoza contends that he was denied his Sixth Amendment right

to effective assistance of counsel when his trial attorney failed to: (1) object to his

appearance at trial in “jail clothing;” (2) give an opening statement; or (3) present

any witnesses. We decline to review these claims on direct appeal as the record is

insufficiently developed and the legal representation was not so inadequate that it

obviously denied Rodriguez-Mendoza his Sixth Amendment right to counsel. See

United States v. Benford, 574 F.3d 1228, 1231 (9th Cir. 2009).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the clerical error resulting in the incorrect reference to

8 U.S.C. § 1326(b)(2). See United States v. Herrera-Blanco, 232 F.3d 715, 719

(9th Cir. 2000) (remanding sua sponte to delete the reference to § 1326(b)).

      AFFIRMED; REMANDED to correct the judgment.




                                            2                                     10-30262